NO. 07-01-0116-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

MARCH 21, 2002

______________________________


JIMMIE P. SETTLER, ET AL., APPELLANT

V.

LUBBOCK CENTRAL APPRAISAL DISTRICT, APPELLEE


_________________________________

FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

NO. 90-728-964; HONORABLE CECIL G. PURYEAR, JUDGE

_______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.
	Appellant Jimmie P. Settler, et al., proceeding pro se, filed a notice of appeal from
the trial court's judgment that Lubbock Central Appraisal District recover delinquent taxes. 
Both the clerk's record and reporter's record have been filed.  By letter dated November
15, 2001, this Court notified Settler that the brief was past due and that failure to
reasonably explain the reasons therefor could result in dismissal.  On November 27, 2001,
appellant's brief was received.  However, it did not comply with the requirement of the
Texas Rules of Appellate Procedure.  This prompted the Court to return the brief unfiled
and direct Settler to file a brief in compliance with the rules within 25 days of November 30,
2001.  Settler did not respond and the brief remains outstanding.
	Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R. App. P.
38.8(a)(1) and 42.3(b) and (c).
						Don H. Reavis
						    Justice

Do not publish.
          Appellants George and Karen Chapman filed a motion to dismiss their appeal on
December 8, 2008.  The motion includes a certificate of conference indicating appellee
Allstate Texas Lloyds is not opposed to the motion.
 
          The motion to dismiss is granted and the appeal is dismissed.  Tex. R. App. P.
42.1(a)(1).  The motion does not indicate an agreement of the parties with regard to the
distribution of costs of the appeal.  We therefore tax costs of the appeal against appellants. 
Tex. R. App. P. 42.1(d).  
          Having dismissed the appeal at appellants’ request, no motion for rehearing will be
entertained and our mandate will issue forthwith.
 
James T. Campbell
Justice